Citation Nr: 1710969	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  05-32 914A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 15, 2013, and in excess of 70 percent from October 15, 2013, forward. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1947 to November 1951.

This matter comes before the Board of Veterans' Appeals (Board) from March 2004 and March 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for posttraumatic stress disorder (PTSD). 

In June 2010, the Board remanded this case for further development.  

In a November 2011decision, the Board denied the Veteran's claim for PTSD, but granted entitlement to service connection for anxiety disorder (NOS).  A February 2012 rating decision assigned a 30 percent rating for anxiety disorder (NOS). 

The Veteran subsequently appealed the Board's November 2011 denial of service connection for PTSD to the U.S. Court of Appeals for Veteran Claims (Court/CAVC).  In an April 2013 Memorandum Decision, the Court set aside the Board's November 2011 decision to the extent it had denied service connection for PTSD specifically. 

Thereafter, in an October 2013 decision, the Board granted entitlement to service connection for PTSD.  A November 2013 rating decision assigned a 30 percent rating for PTSD (previously rated as anxiety disorder (NOS)), effective April 25, 2003. 

An April 2016 rating decision increased the rating for PTSD to 70 percent, effective October 15, 2013.  

Because the currently assigned staged ratings for PTSD do not constitute a full grant of the benefit sought by the Veteran, and as higher ratings are available, the Veteran's claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).
The Board recognizes that the Veteran filed a notice of disagreement as to the effective date assigned for the 70 percent rating for PTSD.  The effective date question is part and parcel of the initial rating for PTSD that is currently on appeal, and does not require separate adjudication.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Board notes further that potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating requests.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran is already in receipt of a TDIU and Special Monthly Compensation (SMC) under 38 U.S.C. § 1114, subsection (s) and 38 CFR § 3.350(i) on account of PTSD from October 15, 2013.  The Board recognizes that the Veteran also filed a NOD as to the effective date assigned for both TDIU and SMC.  Although the TDIU issue was part and parcel of the increased rating claim for PTSD on appeal, the RO has granted the benefit sought.  The issue of whether he is entitled to an earlier effective date is a separate issue requiring RO development, and a part of a separate appeal stream.  
Therefore, the issues of entitlement to an earlier effective date for the awards of TDIU and SMC are not currently before the Board and will not be addressed herein.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence demonstrates that, prior to October 15, 2013, the Veteran's service-connected PTSD resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, but not in reduced reliability and productivity.  

2.  The weight of the competent and credible evidence demonstrates that, beginning on October 15, 2013, the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or moot, but not in total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for the Veteran's PTSD prior to October 15, 2013, are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 70 percent for the Veteran's PTSD for the period from October 15, 2013, forward, are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

The appeal arose from the Veteran's disagreement with the initial rating following the Board's grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's claims file contains his service treatment records (STRs), VA medical treatment records, private treatment records, Vet Center medical records, the Veteran's lay statements in support of the claim, and the Veteran's representative appellate briefs.  For the rating period under consideration in this decision, the Veteran was provided VA mental health compensation examinations in October 2009, September 2010, and January 2012.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Factual Background

The Veteran filed a claim for PTSD due to his service in the Korean War in May 2003. 

For a period of 10 months during 2002-2003, the Veteran received mental health treatment from the Vet Center in Jacksonville, Florida.  During that time, Vet Center progress notes show that the Veteran had a diagnosis of PTSD given by his counselor.  The notes indicate the Veteran's complaints of feeling nervous and anxious.  He stated that he witnessed several friends killed by grenade attacks in Korea, including a close friend whose death he continued to see in nightmares.  The Veteran further stated that he had been in combat with North Korean and Chinese troops and witnessed heavy casualties.  He also stated that he could not hold a job since he returned from Korea, because all he knew was to "kill or be killed." 

Physical health treatment records dated in March 2005 from Dr. L.R. indicate that the Veteran did not show signs of being nervous, stressed, or anxious, and did not have depressed mood or suicidal thoughts.  The records further indicate that the Veteran was oriented and had good judgment. 

In October 2009, the Veteran underwent a VA psychiatric examination for compensation purposes in which he reported being restless and having some sleep impairment associated with being nervous.  The examiner noted that these symptoms were mild and occurred in variable frequencies.  The examiner further indicated that the Veteran's remote, recent, and immediate memory was mildly impaired.  He did not have suicidal thoughts, homicidal thoughts, delusions, or panic attacks.  The examiner opined that the Veteran did not have a diagnosis of a mental disorder to include PTSD, because the symptoms described were mild or transient.  It was noted that since his retirement from custodial work in 1993, the Veteran "picked up some work delivering pizzas and bagging groceries".  The Veteran was assessed a GAF score of 76. 

In September 2010, the Veteran underwent an additional VA psychiatric examination in which he reported having sleep impairment sleeping only 4 or 5 hours a night and poor energy.  The Veteran had difficulty concentrating and tried to avoid thoughts, feelings, or conversations about the trauma.  However, the examiner indicated that the Veteran did not have recent experiences with intrusive memories, events that trigger upsetting memories or trauma, nightmares (during the examination the Veteran said his last nightmare "was about five years ago"), or flashbacks.  Additionally, the Veteran denied having difficulty recalling important details from trauma, anhedonia, detachment (the Veteran indicated he has a few friends form Church), and restricted range of affect.  The examiner opined that the Veteran's symptoms did not support a diagnosis of PTSD, but rather supported a diagnosis of an anxiety disorder (NOS).  The examiner concluded that the mental disorder symptoms were not severe enough to interfere with occupational and social functioning, lead to reduced reliability and productivity, or cause a decrease in work efficiency.  The Veteran was assessed a GAF score of 68. 

In January 2012, the Veteran underwent an additional psychiatric VA examination in which he reported depressed mood, anxiety, and chronic sleep impairment.  The examiner noted that a mental condition had been diagnosed in the past, but also noted that the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran stated that he felt nervous, had one or two nightmares a year about the war, and that he got depressed when he could not get along with someone.  The Veteran felt a little depressed at times.  He enjoyed attending church and spending time with his girlfriend, son, and stepchildren.  He had more energy since he started taking vitamins, and felt like he had no problem concentrating.  The Veteran did not have suicidal ideations, delusions, or panic attacks.  He was alert and fully oriented.  A GAF score was not provided. 

The Veteran was referred by his representative to a private licensed psychologist who assessed the Veteran via a phone interview on October 15, 2013.  The psychologist indicated he reviewed the entire record prior to speaking with the Veteran and opined that the Veteran's PTSD is more severe than previously diagnosed.  The psychologist stated that the Veteran was treated at the time through the Gainesville VA and was given sleep medications which he felt helped to reduce his often poor sleep.  It was also indicated that the Veteran reported that he had "found the Lord" and that his faith and visits/calls by members of his Church were helpful in lessening the severity of his symptoms.  The psychologist further noted that the Veteran did not report having many friends then or over the years, and while his church was very active in calling or visiting it was not the same as close personal friendships.  Additionally, the Veteran noted that he could not understand why he always wanted to fight after the service.  The psychologist indicated that the Veteran did have a history of drinking too much post-service, often to help him forget his traumatic experiences in service. 

The psychologist also indicated that the Veteran's appearance was not assessed because he was being interviewed via phone, but indicated that his mood was depressed, and that he was oriented in all three spheres.  It was noted that the Veteran did have some confusion regarding his social and work history, such as exact dates when he got married/divorced and his work history.  The Veteran did admit to much ongoing anxiety and persisting sleep difficulties (4 or 5 hours per night) with some ongoing nightmares.  The Veteran claimed that he remembered everything from the war and that he was thinking about it a lot even though he tries not to.  The psychologist stated that inquiry on this point indicated that the Veteran's memory was inconsistent in this area, as he did not recall names of persons killed or severely injured.  The Veteran's thought processes were noted to generally be intact and not psychotic in nature, but were intruded upon by traumatic memories, images, and thoughts.  The Veteran reported that at night he saw ghosts by his bed that disappear when the lights go on and that he then takes some over the counter medications to help him sleep. 

The psychologist diagnosed the Veteran with PTSD and anxiety disorder (NOS) and assessed him with a GAF score of 50, which signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The psychologist opined that the duration of the Veteran's symptoms is chronic and has caused significant impairments in his interpersonal, social, vocational, and avocational functioning over the years. 

In answering the question of what is the appropriate disability rating for the Veteran's PTSD since 2003, the psychologist opined that the Veteran was exhibiting impairments in most major areas of life functioning as evidenced by his medical records from the Vet Center from 2002 to 2003.  He further indicated that the Veteran had been struggling with more limited and impaired interpersonal relationships for many years having two failed marriages and a fairly limited social life (most contacts were related to visits by Church members checking on him and his ongoing but intermittent relationship with his lady friend).  It was also noted that the Veteran did not work since his retirement in 1993 after being a school custodian for 25 years. 

The psychologist concluded that the date on which the Veteran became unable to pursue and follow gainful employment appears to be in January of 2003 since the Veteran had been in treatment at the Vet Center during the preceding year up through December of 2002 and evidenced multiple and continuing symptoms that would have been highly disruptive to any gainful employment situation; specifically, the Veteran's anger, irritability, conflict with others, and continued and increasingly disruptive PTSD symptoms such as intrusive thoughts and memories, nightmares, and poor sleep which would have interfered with most any gainful employment in which persistence and pace of work would have been required. 

III.  Claim for Higher Ratings - Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

As with all evidence, it is the responsibility of the Board to weigh conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the Veteran's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private physician may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id. at 302-04.  The Board will also look at the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Nieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.  Rating Schedule 

In this case, the RO rated the Veteran's PTSD as 30 percent disabling under Diagnostic Code 9411, effective from April 25, 2003 to October 15, 2013, and 70 percent disabling thereafter.  The Veteran contends the effective date for the 70 percent initial rating should be April 25, 2003 (the date of the original claim).  As the adjudication of an initial rating claim necessarily involves an assessment of the severity of a disability over the appeal period, the question as to whether an earlier effective date earlier is warranted will be addressed within the analysis of the initial rating claim.

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.
Under DC 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  See 38 C.F.R. § 4.130, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, so not applicable here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  Diagnoses many times will include an Axis V diagnosis or a Global Assessment of Functioning (GAF) score. 

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  See generally 38 C.F.R. §§ 4.126, 4.130 (2016); VAOPGCPREC 10-95.

A.  Analysis - Prior to October 15, 2013

After a careful review of all evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's PTSD met or approximated the criteria for a rating higher than 30 percent prior to October 15, 2013.  As indicated above, the next-higher rating of 50 percent under DC 9411 requires that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  The VA examination reports dated in October 2009 indicate that the Veteran's psychiatric symptoms were mild and transient, at best.  The 2010 and 2012 VA examiners both concluded that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Furthermore, the record shows that the Veteran did not seek any mental health help or was prescribed any relevant medications during the entire period on appeal.  Moreover, the Board notes that the Veteran's GAF scores of 68 and 76 assigned during the applicable time period represent only mild to transient symptoms.  Overall, the evidence does not support a finding that the Veteran's PTSD resulted in or approximated reduced reliability and productivity during the applicable time period.   

The Board acknowledges the Veteran's assertion that his psychiatric disability is more severe than contemplated by the 30 percent rating prior to October 2013, and that he offers the private psychologist's opinion as not only a current opinion, but as retrospective opinion as well.  However, even considering the private psychologist's opinion, the Board finds the Veteran's disability picture as a whole did not meet or approximate the criteria for a rating higher than 30 percent prior to October 2013.  For example, the private psychologist references the Veteran's Vet Center records dated in 2002-2003 as evidence of a more severe disability picture, but the Board's  review of those records reflect that the Veteran had experienced anxiety, sleep difficulty, a blunt affect, and impaired interpersonal relationships; symptoms that have already been considered and contemplated in the 30 percent rating.  Further, private medical records dated in 2004 and 2005 from Dr. L.R. indicate that the Veteran was oriented and had good judgment, and such physician consistently marked the absence of symptoms, such as feeling nervous, stressed, anxious, or depressed mood on the Veteran's records.  Thereafter, the 2009 VA examiner determined that the Veteran had only mild or transient psychiatric symptoms, and the 2010 and 2012 VA examiners affirmatively noted that the Veteran's psychiatric symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Significantly, the evidence dated prior to October 15, 2003, in addition to the private psychologist's purported retrospective opinion, demonstrates no evidence of any circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking, criterion suggestive of a higher rating.  The Board therefore concludes that the Veteran's contention that the his disability was more severe than contemplated by a 30 percent rating prior to October 15, 2003, is inconsistent with, and outweighed by, the other more contemporaneous evidence.  Indeed, the contemporaneous Vet Center records, outpatient records, and VA examination reports discussed above, as a whole, carry significant probative value and outweigh the private psychologist's opinion.  Thus, the highly probative evidence weighs heavily against the claim.

Moreover, to the extent that the Veteran, himself, offers his lay statements as evidence of his PTSD meeting the criteria for a rating higher than 30 percent prior to October 2013, he, as a lay person and, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the exact nature of his psychiatric disability.  Thus, while the Veteran is competent to relate observable psychiatric symptoms, he is not competent to opine on the overall severity of his disability as such requires medical expertise.  

Based on the foregoing, the Board concludes that an initial rating higher than 30 percent prior to October 15, 2013, is not warranted.

B.  Analysis - From October 15, 2013, Forward 

Initially, the Board notes that the RO's increase to 70 percent disabling was, in large part, based on the assessment provided by the private psychologist.  

Upon review of all evidence dated from October 15, 2013, the Board finds that a higher rating of 100 percent for PTSD is not warranted.  In this regard there is no evidence reflecting that his PTSD has resulted in total occupational and social impairment, due to such symptoms as delusions, suicidal ideation, or severe memory loss.  The record is completely negative for any evidence of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Rather, the applicable evidence shows that the Veteran experiences psychiatric symptoms of mild memory loss, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to work, and difficulty in adapting to stressful circumstances which resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which are more closely approximated by the 70 percent criteria. 

The Board therefore concludes that the criteria for a maximum rating of 100 percent have not been met or approximated at any time during the appeal period.  Based on the foregoing, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

V. Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 
The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected PTSD is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule. 

As noted above, the Veteran's service connected PTSD has been  primarily productive of  mild anxiety and depression, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to work, and difficulty in adapting to stressful circumstances.  Notably, these symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

Accordingly, the rating criteria contemplate the Veteran's service-connected connected PTSD.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the assigned schedular rating.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the current evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual.

ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD for the period prior to October 15, 2013 is denied.

Entitlement to a disability rating in excess of 70 percent for PTSD for the period of October 15, 2013, forward is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


